DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on October 25 and November 1, 2022 have been entered.
            This Office action addresses claims 1, 7-20, 24-27 and newly added claim 28.  The claims are newly rejected under 35 USC 112(b) as necessitated by amendment, and claim 28 is newly rejected under 35 USC 112(a).  Claims 1, 7-20 and 24-28 are newly rejected under 35 USC 103 as necessitated by amendment.  Claims 1, 8-13, 15-20, 24-27 remain rejected under the doctrine of obviousness-type double patenting.  This action is non-final. 

Claim Rejections - 35 USC § 112
Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 28 recites that the metal support may be made of several different Fe-Cr alloys.  Parent claim 1 was amended to recite that the support is one of “ferritic” stainless alloy or “austenitic” stainless alloy.  The species of claim 28 were not disclosed as, and the skilled artisan would not necessarily understand them as being, ferritic or austenitic stainless alloys as now recited in claim 28.  This is particularly true for the Zr and Cu-containing species (ferritic and austenitic alloys are not generally recognized as containing either of these elements).  Paragraph [0110] of the published specification discloses:  “For example, ferritic stainless alloy, austenitic stainless alloy, a nickel-based alloy, or the like is used.  In particular, an alloy containing chromium is suitably used.  In the present embodiment, a Fe--Cr…”.  This passage does not disclose or imply that the listed Cr-Fe alloys are ferritic or austenitic alloys.  To the contrary, a different category of “alloy[s] containing chromium” seems to be defined.  Accordingly, claim 28 is considered to recite new matter. 


Claims 1, 7-20, and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1 and 25 have been amended to recite:  “the metal support defining the reducing gas supply path between a lower side and the upper side of the metal support […] the reducing gas supply path includes a flow path inlet and a flow path outlet and is provided along the lower side of the metal support”.  These limitations, taken in combination, are unclear and do not clearly point out and define what constitutes the “reducing gas supply path”.  The first limitation recites that the reducing gas supply path is “between a lower side and upper side of the metal support,” and the second limitation recites that the reducing gas supply path “includes a flow path inlet and a flow path outlet and is provided along the lower side of the metal support.”  The limitations appear to define the reducing gas supply path differently.  As a result, the metes and bounds of this term are unclear.  It is also not understood how a flow path inlet and flow path outlet are on the lower side of the metal support (second limitation), yet the support has the supply path between the lower side and upper side (first limitation).  The claims are rejected as best they are understood below, that is, the reducing gas supply path appears to be a combination of the first and second limitations outlined above.  


Claim Rejections - 35 USC § 103
Claims 1, 7-10, 12, 14, 15, and 24-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2017-208232.  
	Regarding claims 1 and 25, the reference is directed to a fuel cell single unit comprising a fuel cell element comprising a cathode (113), anode (111), and electrolyte (112), a reducing gas supply path (arrows in Figs. 2-5) and an oxidizing gas flow path (Fig. 1).  The anode is formed in a thin layer shape and is provided on one surface of a metal support (140), via element 126 therebetween (Figures). The metal support is formed in a plate shape and is made of a gas impermeable material (stainless steel, [0039]), and contains through-holes (143).  The reducing gas supply path includes a flow path inlet and a flow path outlet and is provided along a lower side of the metal support (Figures).  The reducing gas supply path is also within the through-holes 143, and is thus also located “between a lower side and the upper side of the metal support” (see 112(b) rejection above).  An internal reforming catalyst layer (RS, PR1, PR2, PR3, PR4) for producing hydrogen from a raw fuel gas by a steam reforming reaction is provided on at least part of the reducing gas supply path (Figures).  The through-holes also correspond to the claimed “steam supply path for supplying steam generated in the fuel cell element to the reducing gas supply path.”  The steam supply path is recited in the claims as being “provided between an upper side of the internal reforming catalyst layer and the lower side of the metal support”.  In JP ‘232, reforming catalyst layer PR1 is located within the through holes of the support (Fig. 4), which is the claimed location of the steam supply path.  Reforming catalyst layer PR2 can also define an “upper side” underneath which the steam supply paths are defined. Regarding the limitation “for supplying steam generated in the fuel cell element to the reducing gas supply path,” the configuration of the reference is capable of performing this function (it is noted that the steam supply path and the reducing gas supply path appear to both correspond to the through holes, as claimed).  Furthermore, although the reference does not expressly teach that the through holes are provided by a boring process (claims 1 and 25), this is a product-by-process limitation and does not distinguish over the structure of JP ‘232, which discloses through holes that could have been made by a boring process (see MPEP 2113).  
	Regarding claims 8 and 9, the catalyst is a metal (e.g., Ni) that is supported on the metal support ([0053]).  Regarding claim 10, the anode contains nickel ([0019]).  Regarding claim 14, a turbulence promotion component for disturbing flow (126) is provided in the reducing gas supply path (Figs. 3-5); the reforming layer PR2 is provided on at least a part of the turbulence promotion component (Fig. 3).  Regarding claim 15, the fuel cell is a solid oxide fuel cell ([0004]).  Regarding claims 26 and 27, the catalyst layer (PR1, PR3, PR4) is provided on a surface different from a surface on which the fuel cell element is formed (e.g. inside the through hole) (Figs. 2, 4, 5).  
	The reference does not expressly teach that the stainless steel is ferritic or austenitic, as recited in claims 1 and 25.  
	However, the position is taken that these limitations would be rendered obvious because these are common types of stainless steels that would be well known to a skilled artisan.  Accordingly, the limitations are not considered to distinguish over JP ‘232.
	Regarding claim 7, the apparatus further comprises a metal separator (220) ([0028]) partitioning the reducing gas and oxidizing gas flow paths (Fig. 1), the reducing gas flow path in contact with one surface of the metal separator, wherein the catalyst layer (PR4) is provided on the metal separator on a side of the reducing gas flow path (Fig. 5).  The metal separator is in contact with the metal support (Figures).	
	JP ‘232 does not expressly teach that the oxidizing gas supply path is in contact with the other surface of the metal separator (claim 7). 
	However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the configuration of having fuel and oxidant channels on opposite sides of a separator is well-known in the art.  Thus, although not expressly shown by JP ‘232, this limitation would be obvious to one skilled in the art. 
	Regarding claim 12, the artisan could easily manipulate the amount of Ni in the anode to affect catalytic activity and current density of the electrode.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).   Thus, the claimed range of 35-85% is rendered obvious.  
	JP ‘232 also does not expressly teach that the steam supply path (claim 25) or through holes (claim 24) have an area opening on a surface of the reducing gas supply path that is larger than an area opening on a surface of the anode layer.  The reference appears to teach through holes having a constant cross section. 
	However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the claimed limitations represent a mere change in shape that is not considered to patentably distinguish over JP ‘232.  The artisan would be able to appropriately modify the shapes of the through holes (it is noted that size/diameter gradient in a flow direction is shown in Figure 6), to optimize the flow of gases to/from the anode.  See MPEP 2144.04.  Accordingly, these limitations in claims 24 and 25 are not considered to distinguish over the reference. 
	Regarding claim 28, it is first noted that the claim is rejected under 35 USC 112(a) above. In addition to the rationale to use an austenitic or ferritic stainless steel noted above, it would further have been obvious to incorporate Mn in the alloy in an amount of 0.05% or greater, as this is also a known component for use in these types of steels. 


Claims 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘232 as applied to claims 1, 7-10, 12, 14, 15, and 24-28 above, and further in view of Wang et al (US 20190131644).  
	JP ‘232 does not expressly teach that that the reforming catalyst is supported on a (separate) support as recited in claim 8, or that the content range of Ni in the reforming catalyst is within specific ranges (claim 13), or that the Ni content between the anode layer and reforming layer are different (claim 11). 
	Wang et al. teach a supported nickel catalyst for an internal reforming catalyst layer.  The loading of Ni is in the range of 10-50 wt%, “to provide adequate reforming rate under fuel cell operational conditions” ([0033]).
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because  all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Therefore, claim 13 is rendered obvious (10-50% disclosed by Wang overlaps with the claimed range of 0.1-50%). 
	Regarding claim 11, it would be obvious to provide the Ni in different weight amounts in the anode layer vs. the reforming layer as the purposes of these layers are different.  As disclosed in Wang, the loading of the reforming layer will generally be lower than 50%.  Accordingly, claim 11 is rendered obvious. 


Claims 16, 18, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘232 as applied to claims 1, 7-10, 12, 14, 15, and 24-28 above, and further in view of George et al (US 6033794).  
	JP ‘232 does not expressly teach a plurality of fuel cell units, wherein the oxidizing gas supply path of one fuel cell supplies the gas to another fuel cell unit adjacent to the one fuel cell unit.
	George et al. is directed to a multi-stage solid oxide fuel cell system wherein the oxidant from the upstream stage is flowed to the downstream stage (abstract; col. 6, line 17).  
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Additionally, in the abstract, George et al. teach that the system has higher overall efficiency because of this architecture.  Accordingly, claim 16 would be rendered obvious. 
	Regarding claim 18, an inverter is a well-known component of fuel cell systems where AC power is required and is therefore obvious to one skilled in the art.
	Regarding claim 20, George et al. teach a series of heat exchangers that utilize waste heat from the fuel cell (140, 138, 148; Fig. 9), e.g., to preheat reactants.  It would therefore be obvious to use such a heat exchanger in Laurencin et al., therefore rendering claim 20 obvious.


Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘232 in view of George et al. as applied to claims 16, 18 and 20 above, and further in view of Liu et al (US 20050170234).  
	JP ‘232 does not expressly teach that the system also comprises an external reformer as recited in claim 17. 
	Liu et al. teach a fuel cell system having an internal and external reformer in [0052].
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Further, in [0052], Liu et al. teach that “the partial reforming prior to SOFC reduces the load and size requirement for the external reforming device.  The follow-up internal reforming further improves the yield of hydrogen and carbon monoxide and reduces concentration of hydrocarbons.”  As such, the artisan would be motivated to add an external reformer to the system of JP ‘232. 


Double Patenting
Claims 1, 7-13, 15-20, and 24-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-18 of copending Application No. 17/040469 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘469 application anticipate instant claims 1, 8-13, 15-20, 26 and 27.  Further regarding claims 7 and 24-25, these claims are rendered obvious for reasons substantially the same as those expressed in the 35 USC 103 rejections above.  For example, the “area opening” limitations in claims 24 and 25 are considered to represent a mere change in shape that is not patentably significant (the ‘469 claims recite “through holes” which are presumed to have a constant cross-section).  
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1 and 8-13, 15, 26, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-11 of copending Application No. 17/040450 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed “reducing gas supply path” and “steam supply path” are effectively recited in ‘450, but using different language.  Regarding the limitations that the metal support is “austenitic” or “ferritic,” the limitations are rendered obvious for the reasons stated above. 
Regarding claims 10-13, the ‘450 claims do not specifically recite that the anode contains Ni or the weight percent of Ni in the anode layer or reforming layer.  However, Ni is a conventional anode catalyst and would have been obvious to one skilled in the art.  Therefore, claim 10 would be rendered obvious.  Further, the artisan could optimize the relative amounts of Ni in the anode/reforming layer to achieve optimal reforming and fuel cell performance.  Accordingly, claims 11-13 would be rendered obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-11 of copending Application No. 17/040450 (reference application) in view of George et al.  The ‘450 application claims do not recite a plurality of fuel cell units, wherein the oxidizing gas supply path of one fuel cell supplies the gas to another fuel cell unit adjacent to the one fuel cell unit (claim 16).
	As set forth above, George et al. is directed to a multi-stage solid oxide fuel cell system wherein the oxidant from the upstream stage is flowed to the downstream stage (abstract; col. 6, line 17).  
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Additionally, in the abstract, George et al. teach that the system has higher overall efficiency because of this architecture.  Accordingly, claim 16 would be rendered obvious. 
	Regarding claim 17, the ‘450 claims recite an external reformer in claim 1.
	Regarding claim 18, an inverter is a well-known component of fuel cell systems where AC power is required and is therefore obvious to one skilled in the art.
	Regarding claims 19 and 20, George et al. teach a series of heat exchangers that utilize waste heat from the fuel cell (140, 138, 148, Fig. 9), e.g., to preheat reactants.  It would therefore be obvious to use such a heat exchanger in the ‘450 claims, therefore rendering claims 19 and 20 obvious.

Response to Arguments

Applicant’s arguments filed October 25, 2022 have been fully considered but they are not persuasive. 
	Regarding JP ‘232, the claim language is still not sufficient to distinguish over the reference.  As noted above, the limitations relating to the reducing gas supply path raise issues under 35 USC 112(b).  As best the claim is understood, the supply path is both underneath and inside the metal support.  JP ‘232 possesses a structure that meets these limitations as stated in the rejection above.  Additionally, as noted in the previous Office action, the language reciting “provided on an upper side” is broad enough to read on the structure of JP ‘232 even though JP ‘232 discloses an intervening structure (126) located between the anode and the metal support (140).  Amendment to recite “directly contacts/contacting” is suggested.    
	Applicant further asserts that in JP ‘232 the steam “is merely pushed out to the right direction along the fuel electrode above a gap 127” and that “it is impossible to form a stable coexisting field for those three elements on PR2 of Fig. 3.”  As also noted in the previous Office action, limitations relating to steam supply are considered to be recited functionally.  According to MPEP 2114, a prior art structure can anticipate a claim limitation if it is capable of performing the claimed function.  First, it is noted that both the “steam supply path” and the “reducing gas supply path” appear to correspond to the claimed through-holes.  Thus, any gas supplied to the steam supply path would also be supplied to the reducing gas supply path.  Further, as also previously asserted, the structure of JP ‘232 meets the claimed capability of “supplying steam generated in the fuel cell element to the reducing gas supply path” through a “steam supply path.”  For example, the flow rate/pressure of gas in the anode could be varied or slowed periodically in JP ‘232, which would allow steam to dissipate and permeate to areas around the flow path and metal support plate, distant from the anode.  Thus, the steam could participate in the reactions of the reforming catalyst denoted “PRx”.  Therefore, the structure of JP ‘232 meets the claim language because it is capable of performing the claimed functions.  
	Regarding claims 24 and 25, the position is maintained that the claimed shapes of the through holes are obvious because the precise shape of the through holes has not been shown to be critical in the claimed invention.  In the remarks, Applicant states that the disclosed variation in hole size in the metal support does not suggest the claimed limitation.  In response, while the Examiner agrees that the teaching noted by Applicants is with respect to the lateral distribution of holes (each hole having a constant cross-section), the position is maintained that the shape of any individual hole as having a narrowed or tapered structure in the thickness direction, as claimed, would have been obvious to one skilled in the art absent evidence to the contrary.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
December 1, 2022